                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


I.M. WILSON, INC.,          :
                  Plaintiff,:                                CIVIL ACTION
                            :
         v.                 :
                            :
OTVETSTVENNOSTYOU “GRICHKO” :
et al.,                     :                                NO. 18-5194
             Defendants.    :


                                            ORDER

       AND NOW, this 10th day of December, 2018, upon consideration of the Motion for

Alternative Service on Defendants Pursuant to Federal Rule of Civil Procedure 4(f)(3) (Doc. No.

3), it is ORDERED that the motion (Doc. No. 3) is GRANTED. Plaintiff I.M. Wilson, Inc. is

authorized to serve process on Defendants Obchtchestvo S Ogranitchennoy Otvetstevennostyou

“Grichko”, Nicolai Grishko, and Grishko Dance, S.R.O. by serving Defendants’ U.S. counsel,

Brian Kinder, with a hard copy of the Summons and the Complaint at his business address in

accordance with the guidelines set forth in Fed. R. Civ. P. 4(c).



                                                             BY THE COURT:


                                                             /s/ Gene E.K. Pratter____________
                                                             GENE E.K. PRATTER
                                                             UNITED STATES DISTRICT JUDGE
